                                 UNITED STATES DISTRICT COURT
                                 EASTERN DISTRICT OF LOUISIANA


 DERRICK NORBERG                                                     CIVIL ACTION

 VERSUS                                                              NO. 17-4587

 CENAC MARINE SERVICES, LLC                                          SECTION M (1)



                                       ORDER & REASONS



       Before the Court is a motion for partial summary judgment submitted by plaintiff Derrick

Norberg, 1 to which the defendant Cenac Marine Services, LLC (“CMS”) responds in opposition,2

and in support of which Norberg replies. 3 Having considered the parties’ memoranda and the

applicable law, the Court issues this Order & Reasons.

I.     BACKGROUND

       This case arises out of injuries allegedly sustained by Norberg while employed by CMS as

a Jones Act seaman aboard CMS’s vessel, the M/V Weezie. 4 On or about August 22, 2015, Norberg

was injured when he fell while operating a winch on the vessel. 5 Norberg alleges that after the

injury he returned to work and continued to work with back pain until January 13, 2016, when he

began feeling severe pain. 6 Norberg then sought treatment and underwent low back surgery in

March 2016. 7 Norberg continued to receive treatment and underwent an interbody fusion on his




       1
         R. Doc. 37.
       2
         R. Doc. 38.
       3
         R. Doc. 43.
       4
         R. Doc. 1 at 2.
       5
         Id.
       6
         R. Docs. 1 at 2; 37-2 at 2.
       7
         R. Doc. 37-2 at 2.

                                               1
lower back in May 2018, 8 though according to CMS, his March 2016 surgeon opined that he had

reached maximum medical improvement (“MMI”) on September 16, 2016. 9 Norberg alleges that

it is unclear whether he has obtained MMI as he will undergo hardware removal soon. 10

         CMS continued to pay Norberg his salary until October 2016, 11 and has paid over $200,000

in cure benefits. 12 According to Norberg, despite his counsel’s making demand on CMS to pay

maintenance benefits in October 2016, CMS has not done so. 13 CMS counters that it relied on the

September 2016 finding of MMI to justify that it had no further maintenance obligations to

Norberg. 14 It adds that Norberg failed to provide information to substantiate the amount required

for maintenance after CMS sent a written discovery request on June 23, 2017, and deposed

Norberg on February 22, 2018. 15 Norberg also alleges that CMS has paid all cure benefits except

$3,391.00. 16 CMS claims it did not receive a request for this amount prior to the motion. 17

         Norberg seeks damages from CMS as the owner of the vessel where he was injured.

Specifically, Norberg claims that CMS is liable for damages as a direct result of its negligence and

its failure to provide maintenance, cure, and found benefits, pursuant to general maritime law. 18




         8
           Id. at 3.
         9
           R. Doc. 38 at 4.
         10
            R. Doc. 37-2 at 3.
         11
            R. Docs. 37-2 at 2; 38 at 7. Norberg alleges that wages were paid until October 1, 2016, while CMS alleges
they were paid until October 13, 2016.
         12
            R. Docs. 38 at 5.
         13
            R. Doc. 37-2 at 2-3.
         14
            R. Doc. 38 at 3.
         15
            Id. at 2-3.
         16
            R. Doc. 37-2 at 3.
         17
            R. Doc. 38 at 4.
         18
            R. Doc. 1 at 4-5. Norberg’s second cause of action seeking damages for his injury as a direct and proximate
result of CMS’s alleged failure to provide a safe and seaworthy vessel, pursuant to general maritime law, was
dismissed by this Court with prejudice. See R. Doc. 19 at 1. This case was originally assigned to a different section
of this Court and reassigned upon confirmation of the undersigned. See R. Doc. 20.

                                                          2
II.     PENDING MOTION

        In his motion for partial summary judgment on issues regarding maintenance and cure,

Norberg seeks penalties and attorney’s fees for what he argues was the arbitrary and capricious,

willful, callous, and persistent denial of plaintiff’s maintenance payments. 19 Norberg argues that

CMS willfully and callously refused to pay him maintenance after his counsel demanded such

payment in October 2016 and renewed the demand in October 2018. 20 He argues that CMS’s

denial of its obligation to pay maintenance, despite its recognition of its obligation to pay cure,

amounts to “a capricious and arbitrary and willful and callous decision on [its] part.” 21 He explains

that because “doubts as to a ship owner’s liability for maintenance and cure are resolved in favor

of the seaman” 22 and the “seaman’s burden to establish the value of maintenance is ‘feather

light,’” 23 CMS had an obligation to pay maintenance and yet failed to fulfill it. 24

        In opposition, CMS responds that summary judgment is not appropriate because “there are

conflicting diagnoses and prognoses from various physicians” and therefore a “question of fact …

as to [Norberg’s] entitlement to maintenance and cure benefits and as to whether [it] … was

arbitrary and capricious” remains. 25 CMS maintains that it relied on the September 2016 medical

opinion that Norberg had reached MMI, which would have relieved it of any further obligation to

pay maintenance. 26 CMS also argues that an award of punitive damages in this context requires


          19
             R. Docs. 37 at 1; 37-2 at 1-2. In his motion for summary judgment, Norberg also seeks (1) maintenance
payments allegedly due to him from October 1, 2016, through the present, in the amount of $40.00 per day; (2)
outstanding cure benefits allegedly due to him in the amount of $3,391.00; and (3) the denial of any credits against
maintenance for wages voluntarily paid by CMS up to October 1, 2016. R. Docs. 37 at 1; 37-2 at 3-8; 38 at 1. Under
protest, CMS has agreed to pay Norberg the maintenance payments and outstanding cure benefits allegedly due and
explains that it does not intend on seeking to offset any maintenance payments with its voluntary wage payments to
Norberg. See R. Doc. 38 at 2-4, 8. These three issues are therefore moot for the purposes of this motion.
          20
             R. Doc. 37-2.
          21
             Id. at 7.
          22
             R. Doc. 37-2 at 4-5.
          23
             Id. at 5.
          24
             Id. at 7.
          25
             R. Doc. 38 at 4.
          26
             Id. at 4-5.

                                                         3
“an element of bad faith,” which is a question of fact for trial. 27 It maintains that it did not act

callously or in bad faith in not paying maintenance, as it was investigating Norberg’s claim by

seeking evidence of his living expenses via discovery and deposition. 28 Furthermore, although it

has agreed to pay maintenance at the rate of $40 per day, it disputes whether Norberg has provided

sufficient evidence to support this amount and argues that the actual rate is a question of fact for

trial. 29

            In reply, Norberg responds that he made demand for maintenance on October 25, 2016,

July 30, 2018, and October 2, 2018. 30 He notes that this last letter cited authority for a rate of

$40.00 per day as reasonable living expenses. 31 He argues that for such reasons, an award of

punitive damages and attorney’s fees is warranted. 32

III.        LAW & ANALYSIS

            A. Summary Judgment Standard

            Summary judgment is proper “if the pleadings, depositions, answers to interrogatories, and

admissions on file, together with the affidavits, if any, show that there is no genuine issue as to

any material fact and that the moving party is entitled to a judgment as a matter of law.” Celotex

Corp. v. Catrett, 477 U.S. 317, 322 (1986) (citing Fed. R. Civ. P. 56(c)). “Rule 56(c) mandates

the entry of summary judgment, after adequate time for discovery and upon motion, against a party

who fails to make a showing sufficient to establish the existence of an element essential to that

party’s case, and on which the party will bear the burden of proof at trial.” Id. A party moving



            27
            Id. at 5.
            28
            Id. at 4-5.
         29
            Id.
         30
            R. Doc. 43 at 1-2.
         31
            Id. at 2. Norberg also states that, to date, the maintenance payments CMS agreed to pay have not been
received and that only partial payment has been received for outstanding medical bills from October 17, 2017, to
March 14, 2018, but that there is ongoing dialogue concerning the remaining balance. Id. at 1-2.
         32
            Id.

                                                       4
for summary judgment bears the initial burden of demonstrating the basis for summary judgment

and identifying those portions of the record, discovery, and any affidavits supporting the

conclusion that there is no genuine issue of material fact. Id. at 323. If the moving party meets

that burden, then the nonmoving party must use evidence cognizable under Rule 56 to demonstrate

the existence of a genuine issue of material fact. Id. at 324.

       A genuine issue of material fact exists if a reasonable jury could return a verdict for the

nonmoving party. See Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1996). The substantive

law identifies which facts are material. Id. Material facts are not genuinely disputed when a

rational trier of fact could not find for the nonmoving party upon a review of the record taken as a

whole. See Matsushita Elec. Indus. Co., Ltd. v. Zenith Radio Corp., 475 U.S. 574, 587 (1986);

Equal Emp’t Opportunity Comm’n v. Simbaki, Ltd., 767 F.3d 475, 481 (5th Cir. 2014).

“[U]nsubstantiated assertions,” “conclusory allegations,” and merely colorable factual bases are

insufficient to defeat a motion for summary judgment. See Anderson, 477 U.S. at 249-50; Hopper

v. Frank, 16 F.3d 92, 97 (5th Cir. 1994). In ruling on a summary judgment motion, a court may

not resolve credibility issues or weigh evidence. See Delta & Pine Land Co. v. Nationwide

Agribusiness Ins. Co., 530 F.3d 395, 398-99 (5th Cir. 2008). Furthermore, a court must assess the

evidence, review the facts, and draw any appropriate inferences based on the evidence in the light

most favorable to the party opposing summary judgment. See Tolan v. Cotton, 572 U.S. 650, 656

(2014); Daniels v. City of Arlington, 246 F.3d 500, 502 (5th Cir. 2001). Yet, a court only draws

reasonable inferences in favor of the nonmovant “when there is an actual controversy, that is, when

both parties have submitted evidence of contradictory facts.” Little v. Liquid Air Corp., 37 F.3d

1069, 1075 (5th Cir. 1994) (citing Lujan v. Nat’l Wildlife Fed’n, 497 U.S. 871, 888 (1990)).




                                                  5
       After the movant demonstrates the absence of a genuine dispute, the nonmovant must

articulate specific facts and point to supporting, competent evidence that may be presented in a

form admissible at trial. See Lynch Props., Inc. v. Potomac Ins. Co. of Ill., 140 F.3d 622, 625 (5th

Cir. 1998); Fed. R. Civ. P. 56(c)(1)(A) & (c)(2). Such facts must create more than “some

metaphysical doubt as to the material facts.” Matsushita, 475 U.S. at 586. When the nonmovant

will bear the burden of proof at trial on the dispositive issue, the moving party may simply point

to insufficient admissible evidence to establish an essential element of the nonmovant’s claim in

order to satisfy its summary judgment burden. See Celotex, 477 U.S. at 322-25; Fed. R. Civ. P.

56(c)(B). Unless there is a genuine issue for trial that could support a judgment in favor of the

nonmovant, summary judgment must be granted. See Little, 37 F.3d at 1075-76.

       B. Punitive Damages and Attorney’s Fees for Failure to Pay Maintenance

               1. A Shipowner’s Obligation to Pay Maintenance

       The maritime doctrine of maintenance entitles a seaman who is injured while in the service

of his ship to a daily living allowance for food and lodging. See In re 4-K Marine, L.L.C., 914

F.3d 934, 937 (5th Cir. 2019); Hall v. Noble Drilling, 242 F.3d 582, 586 (5th Cir. 2001). Doubts

as to whether a seaman has the right to maintenance payments “are to be resolved in favor of the

seaman.” Vaughan v. Atkinson, 369 U.S. 527, 532 (1962). A seaman is entitled to the reasonable

cost of room and board, “provided he has incurred the expense.” Hall, 242 F.3d at 587. An

employer’s obligation to pay maintenance ends when the seaman reaches MMI, meaning when his

condition is cured or will not improve further. Vella v. Ford Motor Co., 421 U.S. 1, 5 (1975);

McBride v. Estis Well Service, L.L.C., 853 F.3d 777, 783 (5th Cir. 2017). The amount and duration

of required maintenance payments are questions of fact, as they are generally particular to the

injury, recovery, and location. McWilliams v. Texaco, Inc., 781 F.2d 514, 518 (5th Cir. 1986). To



                                                 6
determine the amount of maintenance, courts permit various forms of evidence, including proof of

actual expenditures, expert testimony about the cost of living in the area, and amounts negotiated

via collective bargaining. Hall, 242 F.3d at 587. The seaman’s burden of producing evidence of

actual expenses is, however, “feather light” and his own testimony regarding his expenses is

sufficient for an award. Yelverton v. Mobile Labs., Inc., 782 F.2d 555, 558 (5th Cir. 1986). For

this reason, it is common for courts to award standard rates for daily living expenses. Id. Such

rates, however, do not relieve the seaman of providing an evidentiary basis to determine a

maintenance amount. Id.

       When a shipowner receives a demand for maintenance, he is not required to immediately

begin payments, but rather he may conduct a reasonable investigation of the claim and require

corroboration without incurring compensatory or punitive damages. Boudreaux v. Transocean

Deepwater, Inc., 721 F.3d 723 (5th Cir. 2013); Brown v. Parker Drilling Offshore Corp., 410 F.3d

166, 171 (5th Cir. 2005); Morales v. Garijak, Inc., 829 F.2d 1355, 1358 (5th Cir. 1987). If the

shipowner refuses payment and such refusal is unreasonable, he becomes liable for maintenance

payments and compensatory damages. Morales, 829 F.2d at 1358. If the refusal is not only

unreasonable but “callous and recalcitrant, arbitrary and capricious, or willful and persistent,” the

shipowner may also be liable for punitive damages and attorney’s fees. Id.; see also Atlantic

Sounding Co. v. Townsend, 557 U.S. 404, 424 (2009); Vaughan v. Atkinson, 369 U.S. at 540. Such

behavior includes “(1) laxness in investigating a claim, (2) termination of benefits in response to

the seaman’s retention of counsel or refusal or a settlement offer, and (3) failure to reinstate

benefits after diagnosis of an ailment previously not determined medically.” Verret v. Daigle

Towing Services, LLC, 2019 WL 77237, at *2 (E.D. La. Jan. 2, 2019) (citing Tullos v. Resource

Drilling, 750 F.2d 380, 388 (5th Cir. 1985)); see also Holmes v. J. Ray McDermott & Co., 734



                                                 7
F.2d 1110, 1118 (5th Cir. 1984). If, however, after a diligent investigation, the shipowner

determines that the claim is unsupported or illegitimate, then the failure to pay is reasonable.

McWilliams, 781 F.2d at 518-20; Snyder v. L & M Botruc Rental, Inc., 924 F.2d 728, 734 (E.D.

La. 2013).

       The Fifth Circuit has explained that “[n]o bright line separates the type of conduct that

properly grounds an award of punitive damages … from the type of conduct that does not,” and

that such an award “requires an element of bad faith.” Harper v. Zapata, 741 F.2d 87, 90 (5th Cir.

1984); Alexander v. CHS Inc. of Minnesota, 2018 WL 3548484, at *4 (E.D. La. July 24, 2018).

Whether the refusal to pay benefits based on a medical report was done in bad faith is a question

of fact for trial. Tullos, 750 F.2d at 388-98. Furthermore, when there are unclear and inconsistent

medical diagnoses and prognoses, the question of whether the failure to pay maintenance was

arbitrary and capricious is also one for trial. Id. at 388; Alexander, 2018 WL 3548484, at *4.

                2. CMS’s Failure to Pay Maintenance

       Norberg has failed to meet his burden for summary judgment. He argues that CMS’s

failure to pay maintenance after October 1, 2016, amounted to the type of behavior worthy of

punitive damages solely because CMS paid cure benefits but ignored demands for maintenance. 33

While Norberg is correct that his burden to prove expenses is “feather light,” neither his October

2016 demand letter nor his July 2018 demand letter included any proof of expenses or even an

amount requested. 34 Norberg only quantified an amount for his request in his October 2018

demand, 35 well after CMS sought written discovery in June 2017, and deposed him in February

2018. 36 Even then, he only provided a standard daily rate with no evidentiary basis. According


       33
          See R. Doc. 37-2 at 7.
       34
          See R. Doc. 43-1.
       35
          Id.
       36
          R. Doc. 38 at 2-3.

                                                8
to CMS, Norberg has still not responded to its initial discovery request asking for this information

nor during his deposition was he able to offer details of his expenses incurred to date. 37 Norberg

finally listed his expenses in a November 2018 affidavit, two years after his original demand, 38 but

apparently only presented it when attaching it to this motion. 39 Lacking any proof of his expenses

before July 2019, CMS’s failure to pay can hardly be said to be indisputably willful and callous.

Furthermore, though CMS has now agreed to pay maintenance at the rate requested, it continues

to dispute its underlying obligation and the amount due. 40

        Nevertheless, there is possible support for Norberg’s claim that CMS’s behavior was

arbitrary and capricious: CMS’s delay in investigating Norberg’s demand for maintenance and

Norberg’s statement that CMS stopped payments in October 2016 after he rejected its settlement

offer. 41 Even if Norberg had clearly made such allegations, though, whether this behavior was

done in bad faith remains a question of fact best left to trial. See Tullos, 750 F.2d at 388-98.

Lastly, whether CMS was justified in its reliance on the September 2016 medical report concerning

MMI, making its rejection of maintenance reasonable, is also a question of fact which must be left

to trial. See id. at 388.

        Norberg has failed to show that there is no genuine issue of material fact on whether CMS’s

failure to pay maintenance amounted to arbitrary and capricious behavior done in bad faith.

Summary judgment is therefore precluded.

IV.     CONCLUSION

        Accordingly, for the foregoing reasons,




        37
           Id.
        38
           See R. Doc. 37-7.
        39
           See R. Doc. 38 at 3.
        40
           Id.
        41
           See R. Doc. 37-2 at 6.

                                                  9
      IT IS ORDERED that Derrick Norberg’s motion for partial summary judgment (R. Doc.

37) is DENIED.

      New Orleans, Louisiana, this 28th day of August, 2019.



                                                 ________________________________
                                                 BARRY W. ASHE
                                                 UNITED STATES DISTRICT JUDGE




                                            10
